COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                     ORDER ON MOTIONS

Appellate case name:         Brandy Brenay Charles and Ronald Dwayne Whitfield
                             v. Texas Department of Family and Protective Services

Appellate case number:       01-18-00311-CV

Trial court case number:     2017-02559J

Trial court:                 314th District Court of Harris County

       On April 1 and 5, 2019, appellants, Brandy Brenay Charles and Ronald Dwayne
Whitfield, filed pro se letter-motions for a stay and recall of mandates in this case, the
related appellate cause number 01-18-00485-CV, and a prior criminal one, 01-92-00617-
CR.1 As for this case, this Court’s judgment was issued on May 8, 2018, and our mandate
was issued on December 20, 2018. Thus, any stay motions are dismissed as moot because
the mandate already issued. See TEX. R. APP. P. 18.2.

        Moreover, this Court lacks jurisdiction to consider these letter-motions to recall the
mandate because its plenary power expired 30 days after it dismissed appellants’ pro se
motions for rehearing/en banc reconsideration as moot on August 28, 2018. See TEX. R.
APP. P. 19.1(b). After the expiration of its plenary power, this Court cannot vacate or
modify its judgment and Rule 19.3 limits this Court to items such as correcting clerical
errors in its judgment/opinion and issuing/recalling its mandate as these rules provide. See
TEX. R. APP. P. 19.3(a)-(d). This Court may recall the mandate only after vacating or
modifying the judgment, which this Court has not done. See TEX. R. APP. P. 18.7.

        Accordingly, because appellants’ April 1 and 5, 2019 letter-motions for a stay and
recall of mandates do not fall under one of the permitted post-plenary power items under
1
       With respect to appellant Whitfield’s letter-motions to recall his criminal mandate
       submitted on March 28, April 1 and 5, 2019, in 01-92-00617-CR, those motions were
       marked as received, but not filed, by the Clerk of this Court pursuant to this Court’s 2015
       Order. See Whitfield v. State, No. 01-92-00617-CR (Tex. App.—Houston [1st Dist.] Order
       on Mot. for En Banc Reconsideration, Aug. 25, 2015) (stating that no further motions will
       be filed in that case absent an order from the Court of Criminal Appeals).
Rule 19.3, they must be dismissed for lack of jurisdiction.

      It is so ORDERED.
Judge’s signature: __/s/ Laura C. Hilgey____________
                   x Acting individually   Acting for the Panel
Date: __April 9, 2019____




                                            2